MEMORANDUM OPINION
                                           No. 04-11-00259-CR

                                          IN RE Jesse SALAME

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 5, 2011, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion

for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM


DO NOT PUBLISH




1
  This proceeding arises out of Cause No. CR2010-101760-001 DT, styled State of Arizona v. Elizabeth Johnson,
pending in the Superior Court of Arizona in and for the County of Maricopa. However, the order complained of was
signed by the Honorable Philip Kazen, presiding judge of the 227th Judicial District Court, Bexar County, Texas.